Plaintiff in error, I.V. Anson, was convicted at the January, 1913, term of the county court of Custer county on a charge of violating the medical practices act, and his punishment fixed at a fine of $50 and costs. Upon motion of counsel for plaintiff in error this cause was consolidated with case No. A-1770, Ex parte Ambler, 148 P. 1061. The opinion in the Ambler Case was handed down at the present term of court. For the reasons given in that opinion, the judgment of the trial court in the case at bar is affirmed. Mandate ordered forthwith. *Page 614